 1                                                                Honorable Thomas S. Zilly
 2

 3

 4

 5

 6

 7

 8
 9                             UNITED STATES DISTRICT COURT

10                     FOR THE WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
11

12   JAMES JOHNSON, individually and on          No. 2:18-cv-01611-TSZ
     behalf of all others similarly situated,
13
     Plaintiff,                                  ORDER GRANTING FRED D. DAVOLI’S
14                                               MOTION FOR CONSOLIDATION,
     v.                                          APPOINTMENT AS LEAD PLAINTIFF,
15
     COSTCO WHOLESALE                            AND APPROVAL OF COUNSEL
16   CORPORATION, a Washington
17   corporation; W. CRAIG JELINEK; and
     RICHARD A. GALANTI,
18                                              CLASS ACTION
     Defendants.
19

20   PHIL CHEN, individually and on behalf of
     all others similarly situated,
21
     Plaintiff,
22
     v.                                         No. 2:18-cv-01779-TSZ
23
     COSTCO WHOLESALE
24
     CORPORATION, W. CRAIG JELINEK,
25   and RICHARD A. GALANTI,

26   Defendants.
27
      ORDER FOR CONSOL. & APPT. Nos. 2:18-cv-
      01611-TSZ; 2:18-cv-01779-TSZ -1
 1           Having considered the papers filed in support of the Motions of class members Fred D. Davoli

 2   (“Movant”) for Consolidation of the Actions, Appointment as Lead Plaintiff, and Approval of His

 3   Selection of Counsel pursuant to the Private Securities Litigation Reform Act of 1995 (“PSLRA”), 15

 4   U.S.C. § 78u-4(a)(3)(B) and (C), docket nos. 9 & 14, Defendants’ Response, docket no. 11, Phil Chen’s

 5   Notice to Withdraw Pending Motion, docket no. 12, and for good cause shown, the Court hereby enters

 6   the following Order:

 7           I.       CONSOLIDATION OF RELATED ACTIONS

 8           1.       The related case of Chen v. Costco, et al., Case No. 18-1779, is consolidated for all

 9   purposes pursuant to Rule 42(a) of the Federal Rules of Civil Procedure with the Johnson case under

10   Case No. 18-1611 (the “Consolidated Action”).

11           2.       All future pleadings and other papers shall be filed only under Case No. 18-1611.

12           3.       The Clerk is DIRECTED to close Case No. 18-1779, and to send a copy of this Order

13   to all counsel of record.

14           II.      APPOINTMENT OF LEAD PLAINTIFF AND LEAD COUNSEL

15           4.       Movant has moved this Court to be appointed as Lead Plaintiff in the above-captioned

16   actions and to approve the counsel he retained to be Lead Counsel.

17           5.       Having considered the provisions of Section 21D(a)(3)(B) of the PSLRA, 15 U.S.C.

18   § 78u-4(a)(3)(B), the Court hereby determines that Movant is the most adequate plaintiff and satisfies

19   the requirements of the PSLRA. The Court hereby appoints Movant as Lead Plaintiff to represent the

20   interests of the putative class.

21           6.       Pursuant to Section 21D(a)(3)(B)(v) of the PSLRA, 15 U.S.C. § 78u-4(a)(3)(B)(v),

22   Movant has selected and retained the law firm Levi & Korsinsky, LLP to serve as Lead Counsel and

23   Breskin Johnson Townsend, PLLC to serve as Liaison Counsel. The Court approves Movant’s

24   selection of Lead Counsel and Liaison Counsel.

25           7.       Lead Counsel shall have the following responsibilities and duties, to be carried out

26   either personally or through counsel whom Lead Counsel shall designate:

27
        ORDER FOR CONSOL. & APPT. Nos. 2:18-cv-
        01611-TSZ; 2:18-cv-01779-TSZ -2
 1                   a.      to coordinate the briefing and argument of any and all motions;

 2                   b.      to coordinate the conduct of any and all discovery proceedings;

 3                   c.      to coordinate the examination of any and all witnesses in depositions;

 4                   d.      to coordinate the selection of counsel to act as spokesperson at all pretrial

 5                           conferences;

 6                   e.      to call meetings of the plaintiffs’ counsel as they deem necessary and

 7                           appropriate from time to time;

 8                   f.      to coordinate all settlement negotiations with counsel for defendants;

 9                   g.      to coordinate and direct the pretrial discovery proceedings and the preparation

10                           for trial and the trial of this matter, and to delegate work responsibilities to

11                           selected counsel as may be required;

12                   h.      to coordinate the preparation and filings of all pleadings; and

13                   i.      to supervise all other matters concerning the prosecution or resolution of the

14                           claims asserted in the Consolidated Action.

15           8.      No motion, discovery request, or other pretrial proceedings shall be initiated or filed

16   by any plaintiffs without the approval of Lead Counsel, so as to prevent duplicative pleadings or

17   discovery by plaintiffs. No settlement negotiations shall be conducted without the approval of the Lead

18   Counsel.

19           9.      Service upon any plaintiff of all pleadings, motions, or other papers in the Consolidated

20   Action, except those specifically addressed to a plaintiff other than Lead Plaintiff, shall be completed

21   upon service of Lead Counsel.

22           10.     Lead Counsel shall be the contact between plaintiffs’ counsel and defendants’ counsel,

23   as well as the spokespersons for all plaintiffs’ counsel, and shall direct and coordinate the activities of

24   plaintiffs’ counsel. Lead Counsel shall be the contact between the Court and plaintiffs and their

25   counsel.

26

27
        ORDER FOR CONSOL. & APPT. Nos. 2:18-cv-
        01611-TSZ; 2:18-cv-01779-TSZ -3
 1           III.    NEWLY FILED OR TRANSFERRED ACTIONS

 2           11.     When a case that arises out of the subject matter of this action is hereinafter filed in this

 3   Court or transferred from another Court, Lead Counsel shall:

 4                   a.      File a copy of this Order in the separate action;

 5                   b.      Mail a copy of this Order to the attorneys for the plaintiff(s) in the newly filed

 6                           or transferred case and to any new defendant(s) in the newly filed or transferred

 7                           case; and

 8                   c.      File a notice of related case in this Consolidated Action.

 9           IV.     PRESERVATION OF MATERIALS

10           12.     During the pendency of any stay of discovery pursuant to the PSLRA, unless otherwise

11   ordered by the court, any party to the action with actual notice of the allegations contained in the

12   complaint shall treat all documents, data compilations (including electronically recorded or stored

13   data), and tangible objects that are in the custody or control of such person and that are relevant to the

14   allegations, as if they were the subject of a continuing request for production of documents from an

15   opposing party under the Federal Rules of Civil Procedure.

16

17           IT IS SO ORDERED.
18
             Dated this 30th day of January, 2019.
19

20

21
                                                               A
                                                               Thomas S. Zilly
22                                                             United States District Judge
23

24

25

26

27
        ORDER FOR CONSOL. & APPT. Nos. 2:18-cv-
        01611-TSZ; 2:18-cv-01779-TSZ -4
